TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00182-CV



                                In re Hellas Construction, Inc.


                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                     NO. 03-21-00233-CV


   In re Pedro Martinez and Lydia Gonzalez, Individually and on behalf of the estate of
                           Pedro Jovany “Bruno” Martinez


                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


               Before the Court are two original proceedings arising from related lawsuits—each

filed in a Travis County district court—resulting from a workplace injury that led to the death of

20-year-old Pedro Jovany “Bruno” Martinez. In cause No. 03-21-00182-CV, alleged employer

Hellas Construction, Inc., seeks mandamus relief from the district court’s order lifting the

abatement of a tort suit brought by Bruno’s family (Martinez Family) against Hellas. Real

parties in interest are the Martinez Family and T.F. Harper & Associates, L.P., the general

contractor allegedly responsible for the construction site. In cause No. 03-21-00233-CV, the

Martinez Family seeks mandamus relief from the district court’s order overruling its plea to the
jurisdiction seeking dismissal of its own suit for judicial review of a final order from the Texas

Department of Insurance Division of Workers Compensation (DWC). Real party in interest in

the latter cause is Texas Mutual, which provides Hellas’s workers’ compensation policy. For the

reasons that follow, we will grant the relief sought by Hellas and deny the relief sought by the

Martinez Family.


                                         BACKGROUND

The Workplace Injury

                  In July of 2019, twenty-year-old Bruno succumbed to injuries caused by heat

stroke sustained while working on a construction site overseen by subcontractor Hellas

Construction, Inc. Whether Bruno was a Hellas employee at the time of injury is the crux of the

litigation in the two courts below. Whether DWC had jurisdiction to decide that issue is the

question before this Court.

                  The Martinez Family insists that Bruno was not yet a Hellas employee at the time

of his injury, arguing that Bruno had applied for a position but had not yet been hired and

emphasizing that Hellas itself initially denied Bruno’s status as an employee when it learned of

the injury.       Notwithstanding the status of Bruno’s employment application and its early

statements on the subject, Hellas now characterizes Bruno as an employee when he sustained the

fatal injuries.


The Tort Suit (No. D-1-GN-19-004416)

                  Because the Martinez Family does not believe Bruno was an employee at the time

of injury, it did not file a claim for workers’ compensation benefits but instead filed a




                                                  2
wrongful-death suit (the tort suit) against Hellas. 1        In its answer, Hellas raised the

exclusive-remedy defense set forth in Section 408.001 of the Labor Code, which provides,

“Recovery of workers’ compensation benefits is the exclusive remedy of an employee covered

by workers’ compensation insurance coverage or a legal beneficiary against the employer or an

agent or employee of the employer for the death of or a work-related injury sustained by the

employee.” See Tex. Lab. Code § 408.001(a). Hellas then requested a benefit review conference

from DWC; the Martinez Family challenged DWC’s jurisdiction over any issues arising from

Bruno’s injury. See “Suit for Judicial Review,” below.

               Thus, believing that DWC “has the exclusive jurisdiction to make the initial

determination of whether Bruno was an employee of Hellas at the time of his fatal injury or

illness,” Hellas filed a combined plea to the jurisdiction and motion for abatement. In the filing,

Hellas prayed that the Martinez Family’s “suit be dismissed for lack of jurisdiction, or in the

alternative, abated pending a final, appealable decision of the DWC or any court to which a

proper appeal of the DWC’s decision has been made.” At the hearing on the plea and motion,

Hellas argued that the issue of employment status—if decided in its favor—would dispose of all

the Martinez Family’s tort theories. Hellas also submitted evidence that it had followed all

applicable regulations in providing the Martinez Family with the workers’ compensation claim

form and a disclosure of rights under the Workers’ Compensation Act. The Martinez Family,

meanwhile, denied that DWC has any jurisdiction over the disputed issues. The district court

ultimately took the plea and motion under advisement and then issued an order abating the case

until July 1, 2020, “to allow . . . the parties to invoke the jurisdiction of [DWC].” It further


       1  The Martinez Family later amended its petition to add T.F. Harper & Associates, L.P.,
as a defendant.
                                                3
indicated that if no party had invoked that jurisdiction by July 19, 2020—the one-year

anniversary of Bruno’s death and therefore the last day the Martinez Family could file a claim

for benefits, see id. § 409.007(a)—the court would lift the abatement.

               In November, while the Martinez Family’s challenge to DWC’s jurisdiction was

still pending before that agency, the Martinez Family moved the court presiding over the tort suit

to lift the abatement, arguing that Bruno’s beneficiaries had never filed a claim for benefits, that

the statute of limitations to file such a claim had passed, and that “there is no pending or disputed

claim for worker’s compensation benefits for [DWC] to resolve so its exclusive jurisdiction is no

longer triggered.” The court took the matter under advisement and ultimately granted the motion

to lift the abatement. This original proceeding followed, with Hellas arguing that the district

court abused its discretion by lifting the abatement when the administrative order was still

subject to judicial review and therefore not final. As relief, Hellas asks this Court to issue a

mandamus writ ordering the district court to reinstate the abatement.


The Suit for Judicial Review (No. D-1-GN-20-007696)

               As mentioned in the previous section, Texas Mutual filed a “request to schedule,

reschedule, or cancel a benefit review conference” in March of 2020, listing the disputed issue as

“whether or not Mr. Bruno Martinez was an employee of Hellas Construction, Inc. at the time of

injury and subsequent death.” See 28 Tex. Admin. Code § 141.1(b) (Tex. Dep’t of Ins., Div. of

Workers’ Comp., Requesting and Setting a Benefit Review Conference). In October, following

a contested-case hearing, an administrative law judge (ALJ) determined that “[d]ecedent did

sustain a compensable injury on July 19, 2019, that resulted in his death,” and that “Hellas

Construction[,] Inc.[,] was Decedent’s employer for purposes of the Texas Workers’


                                                 4
Compensation Act.” The Martinez Family requested review by an appeals panel, arguing that

DWC’s jurisdiction had “never been invoked” because the Martinez Family had chosen not to

file a claim with the agency. In December, the appeals panel adopted the ALJ’s Decision

and Order.

                 The Martinez Family filed suit for judicial review in Travis County district court.

The Martinez Family’s petition for judicial review raised the following arguments:


             •   the ALJ and Appeals Panel rendered an improper advisory opinion because there
                 was no benefit dispute that needed to be resolved by a benefit proceeding when
                 the ALJ issued her decision;

             •   the Division does not have exclusive jurisdiction over this matter because there
                 was no benefit dispute when the ALJ rendered her decision;

             •   The ALJ erred in failing to assign the burden of proof on Texas Mutual;

             •   Bruno Martinez was not an employee of Hellas at the time of his death, as the
                 term “employee” is defined in section 401.012(a) of the Texas Labor Code;

             •   Bruno Martinez was not “in the service” of Hellas as is required by section
                 401.012(a) of the Texas Labor Code;

             •   Bruno Martinez was not under a “contract of hire” with Hellas as is required by
                 section 401.012(a) of the Texas Labor Code;

             •   Hellas did not have the contractual right to control the means or details of
                 Bruno Martinez’s activities or work;

             •   Hellas did not exercise actual control over the means or details of
                 Bruno Martinez’s activities or work;

             •   Bruno Martinez was not in the “course and scope of employment” with Hellas on
                 July 19, 2019 as that phrase is defined in Section 401.011(12) of the Texas Labor
                 Code; and

             •   Bruno Martinez did not sustain a “compensable injury” on July 19, 2019, as that
                 phrase is defined in Section 401.011(10) of the Texas Labor Code.




                                                  5
                In January, Texas Mutual answered the petition with a one-page general denial

and prayed that “upon final hearing hereof, the Court enter judgment denying all relief requested

by [the Martinez Family] and affirming the Decision & Order . . . rendered on October 13, 2020,

finding that Pedro Jovany ‘Bruno’ Martinez sustained a compensable injury in the course and

scope of his employment with Hellas Construction, Inc. on July 19, 2019.”

                On March 10, 2021, the Martinez Family filed a plea to the jurisdiction, asking to

dismiss its own suit for judicial review. The plea was predicated on two theories: 1) that

DWC’s final decision was void ab initio because “[w]ithout an actual claim for benefits, there

can be no ‘benefit dispute’ for [DWC] to resolve, but only a hypothetical or contingent one,” and

2) to the extent DWC ever had jurisdiction over the contested issue, the question was rendered

moot when “the possibility of a claim [for benefits] and a dispute over such a claim was forever

foreclosed” when the statute of limitations expired on the Martinez Family’s right to file a claim

for benefits.

                In May, the district court held a hearing on the plea to the jurisdiction. At the end

of the hearing, the district court issued an order overruling the plea to the jurisdiction. The

Martinez Family then filed its original proceeding in this Court, arguing that the district court

abused its discretion because it has no jurisdiction to review an agency order that, as the

Martinez Family characterizes it, is void or moot. The Martinez Family seeks mandamus relief

ordering the district court to grant the plea to the jurisdiction and a writ of prohibition “to

prohibit Respondent and the district court from considering the merits of the void

[agency] Order.”




                                                  6
                              GOVERNING LEGAL STANDARD

               “The standards generally applied in a mandamus proceeding are well

established.” In re Turner, 500 S.W.3d 641, 642 (Tex. App.—Austin 2016, orig. proceeding)

(cleaned up). “[M]andamus will issue only to correct a clear abuse of discretion or the violation

of a duty imposed by law” and only where the petitioning party lacks an adequate remedy by

appeal. Id. (quoting In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204,

207 (Tex. 2009) (orig. proceeding)). A trial court has no discretion to misapply the law. Id.

(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)). In the two competing petitions for

mandamus relief, each petitioner alleges that one of the trial courts misconstrued the governing

statutes and existing precedent in evaluating its jurisdiction over this dispute.


                                           DISCUSSION

               The parties disagree as to whether DWC had exclusive jurisdiction to determine

whether Bruno was an employee acting in the course and scope of employment at the time of the

injury. See Tex. Lab. Code § 406.031(a) (“An insurance carrier is liable for compensation for an

employee’s injury with regard to fault or negligence if . . . at the time of injury, the employee is

subject to this subtitle; and . . . the injury arises out of and in the course and scope of

employment.”). Hellas and Texas Mutual argue that exclusive jurisdiction is vested in the

agency, that the agency’s order is not void, that the court presiding over the suit for judicial

review of DWC’s order correctly overruled the Martinez Family’s plea to the jurisdiction, and

that the court presiding over the tort suit abused its discretion by lifting the abatement before

judicial review of the contested order is complete. The Martinez Family contends that DWC had

no jurisdiction over the dispute in absence of a pending claim filed by Bruno’s beneficiaries, that


                                                  7
the order is consequently void, that the court presiding over the tort suit correctly lifted the

abatement once the statute of limitations for filing a workers’ compensation claim had passed,

and that the court presiding over the suit for judicial review abused its discretion by failing to

overrule the plea to the jurisdiction. If either theory—the one raised by Hellas and Texas Mutual

or the one proffered by the Martinez Family—is correct, its proponent has no adequate remedy

by appeal. See In re Louisiana-Pac. Corp., 112 S.W.3d 185, 190 (Tex. App.—Beaumont 2003,

orig. proceeding) (“Where the outcome of a presently-pending workers' compensation

proceeding would preclude liability in the parallel litigation, there is no adequate remedy by

appeal.” (citation omitted)); In re Tyler Asphalt & Gravel Co., 107 S.W.3d 832, 844 (Tex.

App.—Houston [14th Dist.] 2003, orig. proceeding) (holding that there is “no adequate remedy

by appeal due to the potential for confusion and conflicting judgments if the [tort] suit is tried”

while workers’ compensation claim remains pending); cf. Tex. Civ. Prac. & Rem. Code

§ 51.014(a) (delineating general circumstances permitting interlocutory appeal).


DWC Has Exclusive Jurisdiction to Evaluate Claimant Eligibility.

               “An agency has exclusive jurisdiction [over a claim] when a statutory scheme

indicates the Legislature intended the statutory process to be the exclusive means of remedying

the problem to which the statute is addressed.” Tyler Asphalt, 107 S.W.3d at 838 (citing Subaru

of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 221 (Tex. 2002)). “Typically, if an

agency has exclusive jurisdiction [over a claim], a party must exhaust all administrative remedies

before seeking judicial review of the agency’s action.” Id. (footnote omitted). “Until then, a trial

court lacks subject matter jurisdiction and must dismiss without prejudice those claims within the

agency’s exclusive jurisdiction.” Id. (citing Subaru, 84 S.W.3d at 221).


                                                 8
               “In some instances, however, the statutory scheme may necessitate that an

administrative agency with exclusive jurisdiction make certain findings before a trial court may

finally adjudicate a claim.” Id. (citing Subaru, 84 S.W.3d at 221). In other words, a statutory

scheme may allow a party to seek redress at common law while still vesting certain issues within

the exclusive jurisdiction of an administrative body. “Under those circumstances, if a party files

its claims in the trial court before an agency resolves the issue within its exclusive jurisdiction,

but the jurisdictional impediment can be removed, then the trial court may abate proceedings to

allow a reasonable opportunity for the jurisdictional problem to be cured.” Id. (citing Subaru,

84 S.W.3d at 221–22; Henry v. Dillard Dep’t Stores, Inc., 70 S.W.3d 808, 809 (Tex. 2002)).

               The Legislature has vested “the power to determine whether a claimant is entitled

to workers’ compensation benefits solely in [DWC], subject to judicial review.” Id. (citing

Henry, 70 S.W.3d at 809; American Motorists Ins. v. Fodge, 63 S.W.3d 801, 804 (Tex. 2001)).

For example, the supreme court has held that a trial court cannot adjudicate an employee’s claim

for bad-faith denial of workers’ compensation benefits without first determining whether that

employee was entitled to benefits at the time of the denial, a question within the Commission’s

exclusive jurisdiction.   Henry, 70 S.W.3d at 809; see also Saenz v. Fidelity & Guar. Ins.

Underwriters, 925 S.W.2d 607, 612 (Tex. 1996) (explaining agency’s exclusive jurisdiction to

resolve disputes over any entitlement to benefits).         And “[t]he Commission’s exclusive

jurisdiction to determine compensability necessarily encompasses exclusive jurisdiction to

determine whether an injury or death occurred in the course and scope of employment.” Tyler

Asphalt, 107 S.W.3d at 838 (citing Tex. Lab. Code § 401.011(10), which defines compensable

injury as “an injury that arises out of and in the course and scope of employment for which

compensation is payable”).

                                                 9
But Was There Ever a Claim?

               Throughout this dispute, the Martinez Family has maintained that DWC’s final

order is void—and therefore cannot establish jurisdiction in a suit for judicial review—because

they “never filed a claim for death benefits.” The administrative law judge included that fact in

her case summary, which was ultimately adopted by the appeals panel, but nevertheless referred

to the Martinez Family as “claimants.”

               When interpreting a statute, our primary objective is to give effect to the

Legislature’s intent, and “the Legislature expresses its intent by the words it enacts and declares

to be the law.” Bosque Disposal Sys., LLC v. Parker Cnty. Appraisal Dist., 555 S.W.3d 92, 94

(Tex. 2018) (citing Molinet v. Kimbrell, 356 S.W.3d 407, 414 (Tex. 2011)). “[U]nambiguous

statutes are the current law and should not be construed by a court to mean something other than

the plain words say unless there is an obvious error such as a typographical one that resulted in

the omission of a word . . . or application of the literal language of a legislative enactment would

produce an absurd result.” Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 284 (Tex.

1999) (citations omitted).   With respect to ambiguity, “[i]f an agency’s construction of an

ambiguous statute it is charged with administering is reasonable . . . it is improper for a court to

overturn that interpretation.” Railroad Comm’n v. Texas Citizens for a Safe Future & Clean

Water, 336 S.W.3d 619, 624-25 (Tex. 2011). We review the resolution of any questions of

statutory construction de novo. See id. at 624.

               Section 409.003 of the Labor Code provides that a “claim” may be initiated by

“[a]n employee or a person acting on the employee’s behalf . . . not later than one year after the

date on which . . . the injury occurred.” Here, it is undisputed that Hellas—not the Martinez

Family—requested burial reimbursement from Texas Mutual, which then remitted that sum to

                                                  10
Hellas. It is also undisputed that Texas Mutual was the one to request the benefit review

conference. The question thus becomes whether either of these parties could be construed as “a

person acting on the employee’s behalf” such that, per the statutory definition, that party could

initiate a claim. Under the circumstances of this case, it is difficult to characterize Texas Mutual

as having acted on Bruno’s behalf given that its stated goal in requesting the benefit review

conference was to take a position contrary to that of Bruno’s beneficiaries. See Behalf, Black’s

Law Dictionary (referring to actions taken “in the interest, support, or defense of” or “in the

name of, on the part of, [or] as the agent or representative of”); Baker v. Travelers Ins.,

483 S.W.2d 10, 13 (Tex. App.—Houston [14th Dist.] 1972, no writ) (referring to beneficiaries as

standing “in the shoes of a deceased workman”). Hellas similarly adopted a position materially

adverse to the legal arguments raised by Bruno’s beneficiaries. Thus, because no one was acting

on behalf of Bruno or his beneficiaries in initiating this “claim,” it seems unlikely that there was

anything more than a potential claim for benefits at the time of the proceedings before the

administrative law judge and the appeals panel. However, we need not resolve that question to

dispose of this case, as we conclude that DWC had exclusive jurisdiction over the question of

eligibility regardless of whether there was, in fact, a pending claim or merely a potential claim.


We Will Defer to the Agency’s Interpretation of the Statutory Scheme.

               Notwithstanding the well-settled jurisprudence indicating that DWC has exclusive

jurisdiction to resolve any dispute over eligibility, including questions of employment status, in

the context of a pending claim, the Martinez Family asks this Court to hold that DWC has no

jurisdiction to resolve the question of employment in the context of an unfiled potential claim.




                                                 11
                  The description of a benefit review conference is set forth in Section 410.021 of

the Workers’ Compensation Act. The Section reads, in its entirety:


        A benefit review conference is a nonadversarial, informal dispute resolution
        proceeding designed to: (1) explain, orally and in writing, the rights of the
        respective parties to a workers’ compensation claim and the procedures necessary
        to protect those rights; (2) discuss the facts of the claim, review available
        information in order to evaluate the claim, and delineate the disputed issues; and
        (3) mediate and resolve disputed issues by agreement of the parties in accordance
        with this subtitle and the policies of the division.


See Tex. Lab. Code § 410.021 (emphasis added). The Section refers to the “claim” three times,

including to “the respective parties to a workers’ compensation claim,” apparently contemplating

the existence of a pending claim as a predicate to the conference. The section is silent as to the

question before us—whether DWC, through a benefit review conference, has jurisdiction to

resolve issues anticipated to arise from a potential claim. Silence creates statutory ambiguity.

See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842 (1984); In re

American Homestar of Lancaster, Inc., 50 S.W.3d 480, 490 (Tex. 2001). We therefore turn to

agency interpretation for guidance. See Texas Citizens, 336 S.W.3d at 623.

                  DWC promulgated Rule 141.1, et seq., in part to clarify the process governing

benefit review conferences.          Rule 141.1 provides, “A request for a benefit review

conference may be made by an injured employee, a subclaimant, or an insurance carrier.” See

28 Tex. Admin. Code § 141.1.          It continues, “An employer may request a benefit review

conference to contest compensability when the insurance carrier has accepted the claim as

compensable.” See id.

                  Rule 141.5 outlines the conference itself and instructs the benefit review officer

to, inter alia:


                                                  12
       (2) thoroughly inform the parties and participants of their rights and responsibilities under
       the Texas Workers’ Compensation Act;

       (3) explain the purpose of the conference and the procedures and time frame to
       be observed;

       (4) identify and describe the disputed issues to be mediated; and

       (5) elicit each party’s statement of position regarding each disputed issue.


See id. § 141.5 (Tex. Dep’t of Ins., Div. of Workers’ Comp., Description of the Benefit Review

Process). By referring to “issues” rather than “claims,” these regulations suggest that a pending

claim might not be a necessary predicate to invoke the agency’s jurisdiction over the dispute. In

addition, the agency has now considered this very question, in the context of this dispute, and has

made a formal determination, see Texas Citizens, 336 S.W.3d at 625 (citing United States

v. Mead Corp., 533 U.S. 218, 229–30 (2001)), that it is jurisdictionally irrelevant that the

Martinez Family chose not to file a claim. Because this interpretation is reasonable and does not

conflict with the plain language of the statute, we will defer to the agency’s interpretation. Id. at

624. Accordingly, we conclude that DWC had exclusive jurisdiction to resolve any question

regarding Bruno’s eligibility for benefits, including the dispute over his employment status.


There Was No Abuse of Discretion in Overruling the Plea to the Jurisdiction.

               On March 4, 2020, the court presiding over the tort suit issued an order abating

that case until, inter alia, the resolution of any matters properly before DWC. At the time that

order issued, the statute of limitations had not yet run on the Martinez Family’s potential claim.

After that statute of limitations had run, the Martinez Family sought to lift the abatement of the

tort suit so they might pursue any common-law remedies. But when the trial court granted that

motion and lifted the abatement on February 11, 2021, Texas Mutual’s suit for judicial review


                                                 13
was still pending, and there was therefore no final administrative determination that might allow

the court to lift the abatement. See Tyler Asphalt, 107 S.W.3d at 843-44.

               The Martinez Family contends that the district court could lift the abatement

because the DWC order is void for want of jurisdiction in absence of a pending claim. We have

already rejected the Martinez Family’s jurisdictional theory rooted in a distinction between

potential claims and pending claims. The Martinez Family also argues that—to whatever extent

DWC might otherwise have jurisdiction over the contested issue here—DWC lost that

jurisdiction when the claim was rendered moot, which the Martinez Family believes occurred on

July 26, 2020, when the statute of limitations had allegedly run on any claim the Martinez

Family might file. We reject this argument, as well.

               “The mootness doctrine implicates subject-matter jurisdiction.” Pantera Energy

Co. v. Railroad Comm’n, 150 S.W.3d 466, 471 (Tex. App.—Austin 2004, no pet.) (citing Speer

v. Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227, 229 (Tex. 1993)). “A case

becomes moot when: . . . one seeks to obtain a judgment on some controversy, when in reality

none exists, or . . . when one seeks a judgment on some matter which, when rendered for any

reason, cannot have any practical legal effect on a then-existing controversy.” Id. (citing Texas

Health Care Info. Council v. Seton Health Plan, Inc., 94 S.W.3d 841, 846 (Tex. App.—Austin

2002, pet. denied)). Here, there is no doubt a controversy exists: Texas Mutual and the Martinez

Family disagree as to the proper mechanism for obtaining redress for Bruno’s fatal injury. For

that very reason, the suit for judicial review will result in a judgment that will, indeed, have a

“practical legal effect” on the controversy. See id. Moreover, while the statute of limitations

governing a claim for death benefits generally runs on the one-year anniversary of the date of the

employee’s death, see Tex. Labor Code § 409.007(a), the passing of that anniversary is not an

                                               14
absolute bar to asserting such a claim, see id. § (b)(2) (“Failure to file in the time required . . .

bars the claim unless . . . good cause exists for the failure to file a claim.”). Thus, this case is

not moot.

               And finally, to whatever extent the Martinez Family might raise additional

arguments that the agency’s order is void, we would also reject those arguments as a basis for

mandamus relief. We have held that an agency order may be subject to collateral attack as a

void order on just two grounds: because “the order shows on its face that the agency exceeded its

authority” or because “a complainant shows the order was obtained by extrinsic fraud.”

Chocolate Bayou Water Co. & Sand Supply v. Texas Nat. Res. Conservation Comm’n,

124 S.W.3d 844, 853 (Tex. App.—Austin, 2003, pet. denied). Here, the Martinez Family has not

shown how the face of the DWC order indicates that the agency exceeded its authority. Nor has

the Martinez Family alleged that the DWC order resulted from fraud.

               Thus, having rejected the Martinez Family’s arguments that DWC’s final order is

void such that the courts have no jurisdiction to review that order, we conclude the district court

presiding over the suit for judicial review correctly overruled the plea to the jurisdiction. The

Martinez Family therefore has not shown how that court abused its discretion, and we will deny

its request for mandamus relief.


Hellas is Entitled to Mandamus Relief from the Order Lifting the Abatement.

               A writ of mandamus will issue when a trial court does not abate a tort suit while a

suit for judicial review of a DWC decision is pending. See Louisiana-Pac., 112 S.W.3d at 189–

90 (affording mandamus relief where trial court failed to abate tort litigation while suit for

judicial review of Workers’ Compensation Commission decision remained pending). As already


                                                 15
explained, the suit for judicial review is still pending before a Travis County district court. There

has been no final resolution of the issues presented in that suit. Accordingly, the trial court

abused its discretion by lifting the stay on litigation of the tort suit while the suit for judicial

review was still pending. And Texas Mutual and Hellas have no adequate remedy by appeal.

See id. at 190. Thus, Hellas has shown its entitlement to the writ of mandamus.


                                           CONCLUSION

                For the reasons stated herein, we deny the Martinez Family’s petition for writ of

mandamus but conclude that Hellas has met its burden to establish its right to mandamus relief.

We therefore grant a conditional writ ordering the district court presiding over the tort suit

(Travis County No. D-1-GN-19-004416) to abate the litigation until there is a final decision in

the suit for judicial review of the DWC’s final order. See Tex. R. App. P. 52.8(c). The writ will

issue only if the trial court fails to comply.



                                                 __________________________________________
                                                 Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: July 28, 2022




                                                   16